                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 CR 12-26-GF-BMM-JTJ

                 Plaintiff,                        ORDER

       vs.

 ADRIAN FRANK NAULT,

                 Defendant.


      The Court commenced a revocation hearing in this matter on March 28,

2019. The Court determined, based on its discussions with counsel, that the

hearing should be continued until 2:00 p.m. on June 5, 2019. The Court informed

the parties that it intended to release Defendant Adrian Nault (Nault) pending the

hearing on June 5th. The Court further stated that Nault would be subject to the

release conditions imposed previously.

      The government urged the Court to impose one additional release condition.

The government stated that Nault should be required to participate in a program

for mental health treatment while on release status. Nault did not oppose the

government's request.
      Accordingly, IT IS HEREBY ORDERED:

      1.     Nault shall be released pending the revocation hearing on

June 5, 2019.

      2.     Nault must comply with release conditions imposed in the Judgment

issued on August 21, 2012. (Doc. 29).

      3.     Nault must also comply with the following additional release

condition:

             Nault shall participate in a program for mental health
             treatment as deemed necessary by the United States
             Probation Office. Nault shall participate in the program
             until his probation officer releases him from the program.
             Nault shall pay part or all of the cost of this treatment, as
             determined by the United States Probation Office.

      DATED this 29th day of March, 2019.




                                        United States Magistrate Judge




                                           2
